FILED
                             NOT FOR PUBLICATION                             JUN 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FELIX PALENCIA, AKA Felix Palencia               No. 14-70105
Marroquin,
                                                 Agency No. A091-786-082
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Felix Palencia, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the

BIA’s order dismissing his appeal from an immigration judge’s (“IJ”) discretionary

denial of cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reconsider and review

de novo constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Palencia’s motion to reconsider, where the BIA’s decision on reconsideration

corrected the factual error that Palencia had sought to correct in his motion to

reconsider, and the BIA determined that the error did not materially affect the

outcome of Palencia’s proceedings. See 8 U.S.C. § 1229a(c)(6)(C) (a motion to

reconsider specifies “errors of law or fact in the previous order”); Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien

must show error and prejudice). Specifically, the BIA acknowledged that

Palencia’s 1998 conviction under California Penal Code § 273.5 had been vacated,

that he had been subsequently convicted under California Penal Code § 243(e) for

the same offense, and that the prior orders of the BIA and the IJ had misstated the

statute under which Palencia was convicted.

      To the extent Palencia challenges the BIA’s conclusion that the agency’s

misstatement of the statute under which he was convicted did not affect the

balancing of factors in denying cancellation of removal as a matter of discretion,

we lack jurisdiction to review that discretionary determination. See 8 U.S.C.


                                          2                                     14-70105
§ 1252(a)(2)(B),(D).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                3                          14-70105